Citation Nr: 0917663	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  05-12 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for systemic lupus.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served in the Army National Guard from March 1952 
to August 1952. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Columbia, South 
Carolina, Regional Office (RO), which inter alia denied 
service connection for systemic lupus.  

In July 2006, the appellant testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.

In September 2006 and April 2008, the Board remanded this 
claim to the RO for additional development, including inter 
alia a VA examination to determine the extent and etiology of 
the appellant's claimed systemic lupus.  That development was 
completed and the case was returned to the Board for 
appellate review.

In the Board's September 2006 remand, the Board noted that in 
January 2005 the RO received a "Statement in Support of 
Claim" (VA Form 21-4138) in which the appellant stated he 
was sending two radiology reports to support his claim.  
These reports included a CT scan of the sternoclavicular 
joints which revealed osteoarthritic changes and a normal CT 
scan of the paranasal sinuses.  The Board construed this 
evidence from the appellant as a claim of entitlement to 
service connection for a collarbone disability.  This matter 
has not yet been adjudicated, and thus, is referred to the RO 
for appropriate action.  In April 2008, the Board also denied 
the appellant's service connection claims for a head and neck 
injury.  These issues are no longer on appeal.




FINDING OF FACT

There is no evidence of complaints, treatment, and diagnoses 
of systemic lupus erythematosus during the appellant's active 
duty service; systemic lupus erythematosus was not exhibited 
within the first post-service year; and there is no objective 
evidence relating systemic lupus erythematosus to his active 
service or any incident therein.   


CONCLUSION OF LAW

Systemic lupus was not incurred in or aggravated by service, 
and such disability may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA duty to notify was satisfied by July 2004, September 
2006, and April 2008 letters.  These letters fully addressed 
all three notice elements; informed the appellant of what 
evidence was required to substantiate his service connection 
claim; and of the appellant's and VA's respective duties for 
obtaining evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  In a March 2006 letter and 
the September 2007 Supplemental Statement in Support of the 
Claim, the RO also advised the appellant as to how disability 
ratings and effective dates are awarded, as required in 
Dingess.  See 19 Vet. App. at 486.  

VA also has a duty to assist the appellant in the development 
of the claim.  This duty includes assisting the appellant in 
the procurement of service treatment records (STRs) and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Unfortunately, the appellant's complete STRs are not 
associated with the claims folder.  After extensive efforts 
to locate such records, VA was informed by the National 
Personnel Records Center, formerly the National Archives and 
Records Administration, that the appellant's STRs were 
unavailable.  Only the Veteran's March 1952 Enlistment 
Examination Report is of record.  Further, VA requested the 
appellant's STRs and service personnel records from the 
Office of the Adjutant General of South Carolina, and 
received "copies of everything located in the state for the 
individual."  See November 2002 Letter from Office of the 
Adjutant General of South Carolina (attached STRs and service 
personnel records).  In cases such as these, where the STRs 
are largely unavailable, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Cromer v. Nicholson, 19 Vet. App. 215 
(2005).          

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the claims folder contains the 
appellant's Enlistment Examination Report, service personnel 
records, VA medical records, private treatment records, and 
statements submitted by or on the behalf of the appellant.  
The appellant was provided and underwent Compensation and 
Pension (C&P) examinations on October 2006, May 2007, and May 
2008, at the VA Medical Center (VAMC) in Columbia, South 
Carolina, regarding the extent and etiology of his claimed 
systemic lupus disability.  As noted, the appellant testified 
at a hearing before the undersigned Veterans Law Judge 
sitting at the RO on July 2006.  Significantly, the record 
does not otherwise indicate any additional obtainable 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Merits of the Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  

Service connection may also be granted for certain chronic 
diseases, such as systemic lupus erythematosus, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Furthermore, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

The appellant is seeking service connection for systemic 
lupus, which he maintains is related to his active service.  
Specifically, the appellant attributes his systemic lupus 
disability to a head injury incurred in a truck accident 
during training.  The appellant's military occupational 
specialty was a rifleman.  

On review of the record, the Board finds that service 
connection for systemic lupus is not warranted.  The Veteran 
has a systemic lupus disability to meet the threshold 
requirement for service connection.  See Brammer, 3 Vet. App. 
at 225.  In this regard, the record shows that the Veteran is 
currently diagnosed with systemic lupus erythematosus.  See 
October 1999 Private Treatment Report, Comprehensive 
Healthcare Associates (Dr. S.C.L.); October 2006 VA 
Examination Report; May 2007 VA Examination Report.  Although 
the appellant has been diagnosed with a current lupus 
disability, there is no true indication that his disability 
is associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is no evidence of complaints, 
treatment, or diagnoses of lupus in-service, and no evidence 
to substantiate the appellant's claim that he injured his 
head in a truck accident during training and that his 
systemic lupus disability is related to such injury.  In this 
regard, the Veteran's service personnel records, specifically 
his NG Form 22, indicates that he was discharged for a 
physical disability not incurred in the line of duty.  The 
evidence of record is negative for complaints, treatment, or 
diagnoses of lupus during his active military service. 

There is also no evidence of systemic lupus erythematosus 
within the first post-service year.  See 38 C.F.R. §§ 3.307, 
3.309 (2008).  In fact, the first indication of a lupus 
disability is reflected in a March 1997 Private Treatment 
Report from Lancaster Hospital, dated approximately forty-
five years post-service.  Evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

Further, there is no positive medical nexus evidence 
revealing a relationship between the Veteran's current 
systemic lupus disability and his service.  In fact, the 
record contains negative nexus opinions.  In this regard, the 
record contains a May 2007 VA Examination Report in which the 
examiner, after review of the appellant's claims file and 
notation of history and a physical examination, opines that 
"it is less likely than not the [the appellant's] systemic 
lupus erythematosus is causally related to [his] military 
service or any incident therein."  The May 2007 VA examiner 
based his opinion on the prolonged period between diagnosis 
of the disability and the appellant's military service, and 
that there is no known etiology for systemic lupus 
erythematosus and no medical literature showing a connection 
between the appellant's disability and service.  The examiner 
also noted that there were no service-related injuries 
leading to discharge.  

With regard to the appellant's claim that his systemic lupus 
is related to his claimed head injury in-service, the record 
also contains a May 2008 VA medical opinion in which the 
examiner opined that "it is highly unlikely that [the 
appellant's] lupus is related to his reported fall from a 
truck during training in 1952," and there is "absolutely no 
relationship between [his] head injury that he experienced 
during training in 1952 and the later development of systemic 
lupus erythematosus."  The January 2009 examiner noted that 
"systemic lupus erythematosus is an autoimmune disease and 
the cause of it is not precisely understood."  The examiner 
also noted that there was no documentation of any injuries 
in-service.  Based on the above medical evidence, the 
appellant's service connection claim for systemic lupus must 
fail.

In sum, the Board finds the only evidence relating the 
appellant's lupus disability to service is the appellant's 
own statements.  The Board notes that the appellant is 
competent to describe his back condition symptomatology.  See 
Layno, 6 Vet. App. at 469.  However, his opinion, as to a 
medical matter, is without probative value because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See, e.g., Routen, 10 Vet. App. at 186; Espiritu, 
2 Vet. App. at 494-95.

For the reasons discussed above, the Board concludes that 
systemic lupus was not incurred in or aggravated by service, 
and such disability may not be presumed to have been incurred 
therein.  The benefit-of-the-doubt doctrine has been 
considered; however, as the preponderance of the evidence is 
against the claim, it is inapplicable in the instant appeal.  
38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 54.          


ORDER

Entitlement to service connection for systemic lupus is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


